DETAILED ACTION
The applicant’s amendment filed on November 30, 2020 were received.  Claims 5 and 11 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claims 5 and 11, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claims 5 and 11 as detailed in the Office action dated September 30, 2020.

Claim Rejections - 35 USC § 102
In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Katayama as detailed in the Office action dated September 30, 2020.

Claim Rejections - 35 USC § 103
In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 2-4, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Katayama in view of Miyahisa as detailed in the Office action dated September 30, 2020.

In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claims 5, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Katayama in view of Hasegawa as detailed in the Office action dated September 30, 2020.

In view of Applicant’s persuasive argument, the Examiner withdraws the previously set forth rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Katayama in view of Hasegawa as detailed in the Office action dated September 30, 2020.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (hereinafter “Katayama”) (U.S. Pub. No. 2011/0052987A1, already of record) in view of Otsuka et al. (hereinafter “Otsuka”) (U.S. Pub. No. 2014/0272523A1).
Regarding claim 1, Katayama teaches an electrode body 6 comprising a negative electrode 1 and a positive electrode 2 wound via a separator 3 (see paragraph 82).  The positive electrode includes a current collector (current collection foil) and a positive 
Katayama does not explicitly teach after applying the liquid heat resistant material, disposing the porous separator layer on the liquid heat resistant material before the liquid heat resistant material is dried.
Otsuka teaches a battery protective film 130 which may be formed by applying a protective film-forming slurry to the surface of a separator 150 to form a film, attaching the separator 150 to the cathode 110 or anode 120, and then drying the film (see paragraph 57).  Although Otsuka teaches applying the slurry first to the separator and then to cathode or anode, it is understood by one of ordinary skill in the art that the slurry may be applied first to the anode or cathode and then to the separator.  In either case, the slurry is not dried until it is contact with both the anode or cathode and the separator.  The courts have held that the rearrangement of parts is likely to be obvious when doing so would not have modified the operation of the device.  See In re Japikse 181 F.2d 1019, 86 USPQ 70 (CCPA 195) (see MPEP § 2144.04).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 7, Katayama teaches that the heat-resistant layer may be produced by dispersing the heat-resistant fine particles, the binder, etc. constituting the heat resistant layer in a dispersing medium, namely an organic solvent such as water (see paragraph 68).

Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama and Otsuka as applied to claims 1 and 7 above, and further in view of Hasegawa et al. (hereinafter “Hasegawa”) (U.S. Pub. No. 2014/0302389A1, already of record).
Regarding claims 5, 10 and 11, Katayama is silent as to a solvent component of the liquid heat resistant material includes an additive, and an amount of the additive is 30 weight% or less.
Hasegawa teaches a coating fluid for the formation of a heat resistant layer wherein the coating fluid comprises a mixture of water and an organic polar solvent (see paragraphs 50, 86 and 87).  As an organic polar solvent, ethanol is preferred (see paragraph 90).  The water content in the mixed solvent may be 80% by weight or more and 95% by weight or less (see paragraph 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama and Otsuka as applied to claims 1 and 7 above, and further in view of Hayakawa et al. (hereinafter “Hayakawa”) (U.S. Pub. No. 2012/0258348A1, already of record).
Regarding claim 6, Katayama does not explicitly teach a viscosity of the liquid heat resistant material of 100 mPa·s or more.
Hayakawa teaches a slurry for the formation of a heat-resistant porous layer of a separator wherein the viscosity of the slurry is preferably 150 to 500 mPa·s (see paragraphs 20 and 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the viscosity range taught by Hayakawa in the production of the heat-resistant layer of Katayama because Hayakawa teaches that when the viscosity is lower than 150 mPa·s, viscosity of the slurry which is used for forming a heat-resistant porous layer may be lowered so that large dripping may occur when a surface of a porous substrate is coated with the slurry. When the viscosity is higher than 500 mPa·s, the viscosity of the slurry may become excessively large so that it may be difficult to coat a surface of a porous substrate with the slurry (see paragraph 33).

Allowable Subject Matter
Claims 2-4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727